DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: after “US Application No. 15/181,882” (page 1, line 6), should insert – now US Patent 10,969,220 --..  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains more than one paragraph.
The abstract of the disclosure is objected to because “Fig. 3” (last line) should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1, “gauge block consisting of a different calibration material” (lines 12-13) is redundant (see “each gauge block of said stack consisting of a different calibration material”, claim 1, lines 10-11).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the plurality of estimated characteristic thicknesses of the respective calibration materials” (lines 11-12, 23-24) do not have proper antecedent basis. Since the claim terminology is not consistent, it is unclear whether “predetermined thicknesses of respective calibration materials” (line 4) provides the antecedent basis.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim 1 recites an abstract idea of “calculating, by said circuitry, values of a likelihood function from said acquired calibration spectra and from the spectrum transmitted through the sample” (Mathematical Concept), “determining, by said circuitry, a maximum likelihood value from among the calculated values of the likelihood function, the determined maximum likelihood value corresponding to an acquired calibration spectrum corresponding to a stack of gauge blocks, each gauge block of the stack consisting of a different calibration material, the acquired calibration spectrum being most similar to the acquired spectrum transmitted through the sample” (Mental Process).
Under step 2A, prong 2, the claim recites acquiring spectrum and calibration spectra using a particular machine to obtain data in a specific manner for performing the abstract idea:
acquiring, by circuitry comprising a memory and a detector connected to a processor, a spectrum transmitted through the sample, said spectrum being an energy spectrum defined by a number of photons transmitted through the sample in each channel of a plurality of energy channels located in an X spectral band and/or a gamma spectral band;
acquiring, by said memory, calibration spectra, wherein each of the calibration spectra corresponds to a calibration spectrum transmitted through a stack including plural gauge blocks, each gauge block of said stack consisting of a different calibration material, and said stack consisting of a different set of thicknesses for each of the gauge blocks consisting of a different calibration material.
Thus, the claim limitations are indication of integration into a practical application (see 2019 peg, slide 20). Accordingly, claim 1 and its dependent claims 2-20 are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,969,220 (to Brambilla et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Brambilla et al. (‘220) anticipates the claimed invention.
1. A method for improving accuracy of a characterization of a sample by material basis decomposition (claim 1, lines 1-36), the method comprising:
acquiring, by circuitry comprising a memory and a detector connected to a processor, a spectrum transmitted through the sample, said spectrum being an energy spectrum defined by a number of photons transmitted through the sample in each channel of a plurality of energy channels located in an X spectral band and/or a gamma spectral band (claim 3, lines 3-9);
acquiring, by said memory, calibration spectra, wherein each of the calibration spectra corresponds to a calibration spectrum transmitted through a stack including plural gauge blocks, each gauge block of said stack consisting of a different calibration material, and said stack consisting of a different set of thicknesses for each of the gauge blocks consisting of a different calibration material (claim 1, lines 10-16);
calculating, by said circuitry, values of a likelihood function from said acquired calibration spectra and from the spectrum transmitted through the sample (claim 1, lines 17-19);
determining, by said circuitry, a maximum likelihood value from among the calculated values of the likelihood function, the determined maximum likelihood value corresponding to an acquired calibration spectrum corresponding to a stack of gauge blocks, each gauge block of the stack consisting of a different calibration material, the acquired calibration spectrum being most similar to the acquired spectrum transmitted through the sample (claim 1, lines 28-28); and
outputting, from the circuitry, a plurality of estimated characteristic thicknesses, each of the outputted estimated characteristic thicknesses being associated with a different calibration material, from the stack of gauge blocks of the acquired calibration spectrum corresponding to said determined maximum likelihood value (claim 1, lines 29-36).

2. The method according to claim 1, wherein said outputting the plurality of estimated characteristic thicknesses comprises searching for the maximum likelihood value from among the calculated values of the likelihood function, thicknesses associated with the maximum likelihood value from among the calculated values of the likelihood function forming the plurality of estimated characteristic thicknesses (claim 2).

3. The method according to claim 1, said method further comprises at least one step of interpolating the calculated values of the likelihood function or of interpolating the calibration spectrum (claim 3).

4. The method according to claim 3, wherein the at least one step of interpolating implements a non-linear interpolation function (claim 3).

5. The method according to claim 3, said method further comprises:
interpolating the calculated values of the likelihood function by a likelihood interpolation function depending on at least one variable, each of said at least one variable corresponding to a thickness of one of the calibration materials (claim 1, lines 37-41); and
searching for a maximum among calculated values of said likelihood interpolation function, thicknesses associated with said maximum among the calculated values of the likelihood interpolation function forming the plurality of estimated characteristic thicknesses (claim 1, lines 45-50).

6. The method according to claim 3, said method further comprises:
interpolating the calibration spectrum by a spectrum interpolation function depending on at least one variable, each of said at least one variable corresponding to a thickness of one of the calibration materials (claim 1, lines 52-55); and
searching for a maximum among calculated values of said spectrum interpolation function, thicknesses associated with said maximum among the calculated values of the spectrum interpolation function forming the plurality of estimated characteristic thicknesses (claim 1, lines 62-67).

7. The method according to claim 3, said method further comprises:
interpolating the calculated values of the likelihood function by a likelihood interpolation function, said calculated values being associated with combinations of predetermined thicknesses of respective calibration materials, such that for each respective calibration material a corresponding set of thicknesses is located within a first interval associated with the respective calibration material (claim 1, lines 37-44);
searching for a maximum among calculated values of said likelihood interpolation function, thicknesses associated with said maximum among the calculated values of the likelihood interpolation function forming approximate values of the plurality of estimated characteristic thicknesses of the respective calibration materials (claim 1, lines 45-50);
interpolating the calibration spectrum by a spectrum interpolation function depending on at least one variable, said at least one variable corresponding to a thickness of said each calibration material, and taking values located within a second respective interval, narrower than the first interval associated with the respective calibration material and centred on an approximate value of said approximate values (claim 1, lines 51-59); and
for each value of said spectrum interpolation function, calculating a value of the likelihood function and searching for a maximum among said calculated values of the likelihood function, thicknesses associated with the maximum among the calculated values of the likelihood function for each value of the spectrum interpolation function forming the plurality of estimated characteristic thicknesses of the respective calibration materials (claim 1, lines 60-68).

8. The method according to claim 3, said method further comprises:
interpolating the calibration spectrum by a spectrum interpolation function, said calibration spectrum being associated with combinations of predetermined thicknesses of respective calibration materials, such that for each respective calibration material a corresponding set of thicknesses is located within a first interval associated with the respective calibration material (claim 1, lines 37-41);
for each value of said spectrum interpolation function, calculating a value of the likelihood function and searching for a maximum among said calculated values of the likelihood function, thicknesses associated with the maximum among the calculated values of the likelihood function for each value of the spectrum interpolation function forming approximate values of the plurality of estimated characteristic thicknesses of the calibration materials (claim 1, lines 60-68);
interpolating the calculated values of the likelihood function by a likelihood interpolation function depending on at least one variable, each of said at least one variable corresponding to a thickness of said each calibration material, and taking values located within a second respective interval, narrower than the first interval associated with the respective calibration material and centred on one of said approximate values of the plurality of estimated characteristic thicknesses of the respective calibration material (claim 1, lines 52-59); and
searching for a maximum among calculated values of said likelihood interpolation function, thicknesses associated with said maximum among the calculated values of the likelihood interpolation function forming the estimated characteristic thicknesses (claim 1, lines 45-49).

9. The method according to claim 1, wherein the likelihood function is determined from a statistical modelling of the spectrum transmitted through the sample, according to a Poisson distribution (claim 4).

10. The method according to claim 1, wherein the likelihood function calculated from said calibration spectrum and from the spectrum transmitted through the sample, is defined by the recited equation (claim 5).
 
11. The method according to claim 1, wherein at least one calibration spectrum corresponding to the spectrum transmitted through an additional standard is used, the additional standard consisting of a determined thickness of a reference material, wherein the reference material is different from each of the calibration materials, and wherein the additional standard is associated with a virtual combination of predetermined thicknesses of calibration materials such that at least one thickness in the virtual combination takes a negative value (claim 6).

12. The method according to claim 1, wherein a step of manufacturing a calibration basis comprising said calibration spectrum is carried out, comprising:
measuring spectra transmitted through each of a plurality of the stacks of gauge blocks, each gauge block consisting of a predetermined thickness of a different calibration material (claim 7, lines 4-7);
for at least one additional standard, measuring a spectrum transmitted through the at least one additional standard, the at least one additional standard consisting of a determined thickness of a reference material, wherein the reference material is different from each of the calibration materials, and wherein the at least one additional standard is associated with a virtual combination of predetermined thicknesses of calibration materials such that at least one thickness in the virtual combination takes a negative value (claim 7, lines 8-17); and
ranking of the spectra transmitted through said each of the plurality of the stacks of gauge blocks and of the spectrum transmitted through the at least one additional standard into a single database connecting a spectrum to a combination of thicknesses of the calibration materials (claim 7, lines 18-23).

13. The method according to claim 1, comprising calculating a mean effective atomic number of the sample as a function of the plurality of estimated characteristic thicknesses (claim 8).

14. A non-transitory computer-readable storage medium, storing computer-readable instructions thereon, which, when executed by a processor, cause the processor to perform the method according to claim 1 (claim 10).

15. A device for characterizing a sample (claim 11), comprising:
an electromagnetic source emitting into an X spectral band and/or a gamma spectral band (claim 11, lines 2-3);
the detector configured to measure a spectrum transmitted through the sample, said spectrum being defined by a number of photons transmitted through the sample in each channel of a plurality of energy channels (claim 11, lines 4-7);
the processor configured to implement the method according to claim 1 (claim 11, lines 8-9); and
a memory receiving the calibration spectrum and being connected to the processor (claim 11, lines 10-11).

16. The method according to claim 1, further comprising calculating a mean effective atomic number of the sample and determination of a function f (claim 12).

17. The method according to claim 16, wherein the function f is defined (claim 13).

18. The method according to claim 17, wherein the function f is defined (claim 14).

19. The method according to claim 1, wherein the acquiring the calibration spectrum comprises acquiring, by said circuitry, calibration spectra (claim 1, line 10).

20. The method according to claim 13, wherein the mean effective atomic number is lower than 30 (claim 9).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beldjoudi et al. (US 2014/0126693).

Regarding claim 1, Beldjoudi et al. discloses a method for improving accuracy of a characterization of a sample by material basis decomposition (Abstract), the method comprising:
acquiring, by circuitry (20) comprising a memory (24) and a detector (12) connected to a processor (22) (Fig. 1), a spectrum transmitted through the sample (Abstract, lines 1-2), said spectrum being an energy spectrum defined by a number of photons transmitted through the sample in each channel of a plurality of energy channels located in an X spectral band and/or a gamma spectral band (electromagnetic radiation emitted through sample material, Abstract, lines 1-3),
acquiring, by said memory (24), calibration spectra, wherein each of the calibration spectra corresponds to a calibration spectrum transmitted through a stack of gauge blocks (plurality of reference materials, paragraph 0068, line 5), each gauge block of said stack consisting of a calibration material (reference material of a plurality of reference material, paragraph 0068, line 5), and said stack consisting of a set of thicknesses for each of the gauge blocks consisting of a different calibration material (Abstract, lines 4-9; paragraph 0068, lines 1-8);
calculating, by said circuitry, values of a likelihood function from said acquired calibration spectrum and from the spectrum transmitted through the sample (difference values obtained via performing comparison of the determined spectral coefficients with the spectral parameters of the possible candidates, Abstract, lines 14-18);
determining, by said circuitry, a maximum likelihood value from among the calculated values of the likelihood function (identification of unknown material by comparison of the spectral coefficients of the unknown material with the spectral coefficients of the reference, paragraph 0100, lines 1-4), the determined maximum likelihood value corresponding to an acquired calibration spectrum (identification of unknown material, paragraph 0100, lines 1-4) corresponding to a stack of gauge blocks, each gauge block of the stack consisting of a different calibration material (reference spectral parameters relating to reference materials, paragraph 0068, lines 4-5), the acquired calibration spectrum being most similar to the acquired spectrum transmitted through the sample (identification of unknown material by comparison of the spectral coefficients of the unknown material with the spectral coefficients of the reference, paragraph 0100, lines 1-4), and
outputting, from the circuitry, a plurality of estimated characteristic thicknesses, each of the outputted estimated characteristic thicknesses being associated with a calibration material, from the stack of gauge blocks of the acquired calibration spectrum corresponding to said determined maximum likelihood value (selecting plural reference materials as possible candidates, Abstract, lines 9-11; the identified thickness by comparison of spectral coefficients/parameter, claim 19, lines 1, 24-30).

However, while paragraph 0068 of Beldjoudi et al. does not expressly disclose each gauge block of said stack consisting of a different calibration material, and said stack consisting of a different set of thicknesses for each of the gauge blocks, and an acquired calibration spectrum corresponding to a stack of gauge blocks of different calibration materials, paragraph 0068 of Beldjoudi et al. discloses reference spectral parameters relating to a gauge block of stack consisting of a plurality of calibration materials and a plurality of thicknesses (paragraph 0068, lines 4-5). Beldjoudi et al. further discloses another embodiment where reference objects are of several different materials and of several different thicknesses for each material (paragraph 0101, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Beldjoudi et al. with an acquired calibration spectrum corresponding a gauge block of said stack consisting of a different calibration material, and said stack consisting of a different set of thicknesses for each of the gauge blocks as disclosed by an embodiment of Beldjoudi et al. for the purpose of implementing identification of a material by spectral analysis (paragraphs 0061, lines 1-3; paragraph 0059, lines 1-4).

Regarding claim 2, Beldjoudi et al. discloses said outputting the plurality of estimated characteristic thicknesses comprises searching for the maximum likelihood value from among the calculated values of the likelihood function (optimum thickness based on a comparison of the spectral coefficients determined with the reference spectral parameters, paragraph 0102, lines 2-8), thicknesses associated with the maximum likelihood value from among the calculated values of the likelihood function forming the plurality of estimated characteristic thicknesses (optimum thickness, paragraph 0102, line 3).

Regarding claim 3, Beldjoudi et al. discloses said method further comprises at least one step of interpolating the calculated values of the likelihood function or of interpolating the calibration spectrum (paragraph 0044, lines 1-5).

Regarding claim 4, Beldjoudi et al. discloses the at least one step of interpolating implements a non-linear interpolation function (paragraph 0115, lines 15-18).

Regarding claim 5, Beldjoudi et al. discloses:
interpolating the calculated values of the likelihood function by a likelihood interpolation function depending on at least one variable (paragraph 0044, lines 1-4), each of said at least one variable corresponding to a thickness of one of the calibration materials (paragraph 0044, lines 1-5); and
searching for a maximum among calculated values of said likelihood interpolation function (estimating optimum thickness, paragraph 0044, lines 1-4), thicknesses associated with said maximum among the calculated values of the likelihood interpolation function forming the plurality of estimated characteristic thicknesses (estimating optimum thickness by comparison of spectral coefficients with interpolated spectral parameters, paragraph 0044, lines 1-5).

Regarding claim 6, Beldjoudi et al. discloses:
interpolating the calibration spectrum by a spectrum interpolation function depending on at least one variable, each of said at least one variable corresponding to a thickness of one of the calibration materials (paragraph 0044, lines 1-5); and
searching for a maximum among calculated values of said spectrum interpolation function (paragraph 0044, lines 1-5), thicknesses associated with said maximum among calculated values of the spectrum interpolation function forming the plurality of estimated characteristic thicknesses (paragraph 0044, lines 1-5).

Regarding claim 14, Beldjoudi et al. discloses a non-transitory computer-readable storage medium (memory 24), storing computer-readable instructions thereon, which, when executed by a process, cause the processor to perform the method (paragraphs 0069-0074).

Regarding claim 15, Beldjoudi et al. discloses a device for characterizing a sample (M) (Fig. 1), comprising:
an electromagnetic source (10) emitting into an X spectral band and/or a gamma spectral band (Fig. 1; paragraph 0064);
the detector (12) configured to measure a spectrum transmitted through the sample (M), said spectrum being defined by a number of photons transmitted through the sample in each channel of a plurality of energy channels (Fig. 1);
the processor (20) configured to implement the method according to claim 1; and
a memory (24) receiving the calibration spectrum and being connected to the
processor (Fig. 1; paragraph 0068).

Regarding claim 19, Beldjoudi et al. discloses the acquiring the calibration spectrum comprises acquiring, by said circuitry, calibration spectra (Fig. 1; paragraph 0068, lines 1-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beldjoudi et al. as applied to claim 1 above, and further in view of Wang et al. (US 2010/0202584).

Beldjoudi et al. as modified discloses the claim limitations as discussed above except the likelihood function is determined from a statistical modelling of the spectrum transmitted through the sample, according to a Poisson distribution.

Wang et al. discloses a likelihood function is determined from a statistical modelling of the spectrum transmitted through the sample, according to a Poisson distribution (paragraph 0030).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Beldjoudi et al. as modified with a Poisson distribution as disclosed by Wang et al. for the purpose of determining a likelihood function.

Allowable Subject Matter

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 10-13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for improving accuracy of a characterization of a sample by material basis decomposition, comprising interpolating the calibration spectrum by a spectrum interpolation function depending on at least one variable, said at least one variable corresponding to a thickness of said each calibration material and taking values located within a second respective interval, narrower than the first interval associated with the respective calibration material and centred on an approximate value of said approximate values (claims 7, 8) or the likelihood function calculated from said calibration spectrum and from the spectrum transmitted through the sample, is defined by the recited equation (claim 10) or at least one calibration spectrum corresponding to the spectrum transmitted through an additional standard is used, the additional standard consisting of a determined thickness of a reference material, wherein the reference material is different from each of the calibration materials, and wherein the additional standard is associated with a virtual combination of known predetermined thicknesses of calibration materials such that at least one thickness in the virtual combination takes a negative value (claims 11, 12) or calculating a mean effective atomic number of the sample as a function of the plurality of estimated characteristic thicknesses (claims 13, 16) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 3, 2022